                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

VERA MARSHALL,                        )       Docket Number:         20-cv-2021
     Plaintiff,                       )
                                      )       District Judge:        The Honorable Joan Lefkow
       v.                             )
                                      )       Magistrate Judge:      The Honorable Susan Cox
CREDIT CONTROL, L.L.C.,               )
     Defendant.                       )

                          PLAINTIFF’S INITIAL STATUS REPORT

       Pursuant to the United States District Court’s Third Amended General Order 20-0012 and

this Honorable Court’s April 28, 2020 Order (D.E. 5), Plaintiff’s counsel respectfully files his

Initial Status Report as follows:

1)     Today, Plaintiff’s counsel emailed Defendant’s counsel to discuss this Status Report.

       Although Defendant’s counsel has not responded, Plaintiff’s counsel can report as

       follows:

2)     The parties have not yet engaged in discovery or in settlement efforts, and the parties do

       not have any unresolved motions.

3)     Plaintiff proposes the following discovery deadlines within the next 45 days:

Friday June 12, 2020, the parties will electronically serve any first interrogatories / requests for
production;

Friday June 19, 2020, the parties will electronically respond to any first interrogatories / requests
for production;

Friday June 26, 2020, the parties will electronically serve any second interrogatories / requests
for production;

Friday July 3, 2020, the parties will electronically respond to any second interrogatories /
requests for production;

Friday July 10, 2020, the parties will schedule any depositions.
      The Defendant has not advised Plaintiff whether the Defendant agrees to this schedule.

4)    At this particular moment in time, Plaintiff does not believe that a telephonic hearing with
      the judge is necessary and time urgent.

      Respectfully submitted,
      Plaintiff Vera Marshall’s Counsel
      North & Sedgwick
by:   /s/ Paúl Camarena                  .




      Paúl Camarena, Esq.
      500 So. Clinton, No. 132
      Chicago, IL 60607
      (312) 493-7494
      paulcamarena@paulcamarena.com
